           Case 1:05-cv-02494-RDM Document 34 Filed 08/19/20 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 JEREMY LEVIN, DR. LUCILLE LEVIN, and
 SUZELLE M. SMITH, TRUSTEE OF THE                         Civil Action No. 1:05-cv-02494-GK
 JEREMY ISADORE LEVIN 2012 REVOCABLE
 TRUST, AS AMENDED,
            Plaintiffs,

        v.

 ISLAMIC REPUBLIC OF IRAN; IRANIAN
 MINISTRY OF INFORMATION AND
 SECURITY; SEYYED ALI HOSSEINI
 KHAMENEI; MOHAMMAD MOHAMMADI
 NIK; and IRANIAN ISLAMIC
 REVOLUTIONARY GUARD CORPS,

                Defendants.


PLAINTIFFS’ MOTION FOR ORDER AUTHORIZING THE ISSUANCE OF WRIT OF
                          ATTACHMENT

       Pursuant to 28 U.S.C. § 1610(c) of the Foreign Sovereign Immunities Act (“FSIA”), Rule

69(a)(1) of the Federal Rules of Civil Procedure, and Section 16–546 of the District of Columbia

Code, Plaintiffs hereby move for an order directing the Clerk of the Court to issue a writ of

attachment on Wells Fargo Bank, N.A. (“Wells Fargo”), which currently possesses funds owned

by Defendant The Islamic Republic of Iran (“Iran”) and/or Defendant The Iranian Islamic

Revolutionary Guard Corps (“IRGC”), namely $9,998,941.91 associated with the petroleum

tanker Nautic (a/k/a Gulf Sky), with International Maritime Organization (“IMO”) number

9150377.

       In support of this Motion, Plaintiffs submit a Proposed Writ of Attachment, attached hereto

as Exhibit A, for the Clerk of Court to issue to Wells Fargo and for the U.S. Marshal’s Service

to serve—as signed, sealed, and issued by the Clerk—on Wells Fargo via its registered agent:


                                                 1
         Case 1:05-cv-02494-RDM Document 34 Filed 08/19/20 Page 2 of 3




Corporation Service Company, 1090 Vermont Avenue, N.W., Washington, D.C. 20005. In

addition, Plaintiffs submit a Memorandum in Support of Plaintiffs’ Motion for Order Authorizing

the Issuance of Writ of Attachment and a Declaration of Suzelle M. Smith with accompanying

exhibits. Plaintiffs did not confer with Iran or IRGC pursuant to Local Rule 7(m) before filing

this Motion because neither Iran nor IRGC has appeared in this action. A proposed order is also

included with this Motion.



                                                     Respectfully submitted,

Dated: August 19, 2020                               HOWARTH & SMITH

                                             By:      /s/ Suzelle M. Smith
                                                     Suzelle M. Smith, D.C. Bar No. 376384
                                                     Don Howarth, CA Bar No. 53783
                                                     523 West Sixth Street, Suite 728
                                                     Los Angeles, California 90014
                                                     (213) 955-9400
                                                     ssmith@howarth-smith.com
                                                     dhowarth@howarth-smith.com

                                                     Attorneys for Claimants
                                                     Jeremy Levin, Dr. Lucille Levin, and the
                                                     Jeremy Isadore Levin 2012 Revocable Trust




                                                2
         Case 1:05-cv-02494-RDM Document 34 Filed 08/19/20 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 19th day of August, 2020, I electronically filed and therefore

caused the foregoing document to be served via the CM/ECF system in the United States District

Court for the District of Columbia on all parties registered for CM/ECF in the above-captioned

matter. No service is required on Defendants Iran and IRGC, which are in default for failing to

appear. See Fed. R. Civ. P. 5(a)(2).



Dated: August 19, 2020                                /s/ Suzelle M. Smith
                                                      Suzelle M. Smith




                                                 3
